B. F. SAFFOLD, J.
When it appears from the record that a cause against several defendants was continued as to some of them on their plea of bankruptcy, this court will presume that sufficient evidence of the truth of the plea was shown to the court, unless the contrary is made to appear.
The objection that the initials only of the first names of two of the defendants were set out in the summons and complaint, can only be made by plea in abatement, setting out the full names.— Cantley & Co. v. Moody, 7 Port. M3.
The return of the sheriff, “ executed by leaving a copy at J. E. Reynolds’,” shows no service at all of the summons and complaint upon Reynolds. — Rev. Code, § 25l4.
For this error, the judgment is reversed and the cause remanded,